Citation Nr: 0928684	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's spouse is entitled to recognition as 
a Veteran for purposes of establishing legal entitlement to 
VA death benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The appellant's spouse died in September 1997.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim of 
service connection for the cause of her spouse's death on the 
basis that her husband was not entitled to recognition as a 
Veteran. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that she is entitled to dependency and 
indemnity compensation (DIC) benefits because her husband had 
active service from November 14, 1941, to March 25, 1942, as 
a member of the United States Armed Forces in the Far East 
(USAFFE) in World War II.  She also contends that her husband 
had recognized guerilla service in World War II.

The claims file shows that, in response to a request dated on 
October 21, 1953, for certification of the alleged active 
service of the appellant's husband, the service department 
notified VA that he had no recognized guerrilla service and 
also was not a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States.

In support of her DIC claim, the appellant submitted an 
"Application for Old Age Pension (Veteran)" dated in 
January 1991 from the Republic of the Philippines, Department 
of National Defense, Philippine Veterans Affairs Office, in 
which her husband contended that he had served in the 
Philippine Army and USAFFE during World World II.  She also 
submitted an "Application for Old Age Pension (Surviving 
Spouse)" dated in September 1997 from the same Philippine 
government department.  She provided a copy of a pension 
benefit check made out to her husband from the Department of 
National Defense, Philippine Veterans Affairs Office, for the 
month of October 1997.  She also provided a copy of an 
"Affidavit for Philippine Army Personnel" dated in January 
1946 in which the Veteran contended that he had served in the 
USAFFE from April 27, 1945, to December 31, 1945.  Finally, 
the appellant provided a copy of an undated "Certification" 
from the Armed Forces of the Philippines, Office of the 
Adjutant General, in which it was alleged that the Veteran 
was inducted in the USAFFE on November 14, 1941, and was 
processed out on April 27, 1945.  All of this evidence was 
received by VA after the service department had certified in 
1953 that the appellant's husband had had no recognized 
guerrilla service or service in the USAFFE.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008), that, in DIC claims where service 
department certification of a Veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  In Capellan, the widow of a 
Filipino Veteran who died at the Battle of Bataan in early 
1942 had submitted multiple affidavits attesting to the 
Veteran's active service in the U.S. Armed Forces after the 
service department had certified that the Veteran had no 
recognized guerilla service and had not been on active 
service in the U.S. Armed Forces during World War II.  The 
Federal Circuit held in Capellan that it was a violation of 
the VCAA's duty to assist for VA not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active 
service after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit found 
that "when a claimant submits evidence establishing that the 
service department's certification was based upon erroneous 
information, a second certification may be required."  Id., 
at 1381 (internal quotations omitted).  Further, the Federal 
Circuit held that VA "shall request verification of service 
from the service department" when an appellant identified or 
submitted new information concerning a Veteran's alleged 
active service and there was no limit on the number of times 
VA shall request such certification in cases where new 
evidence is identified or submitted by an appellant.  Id. 
(citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  The 
Federal Circuit concluded in Capellan that "the correct 
interpretation of the governing statues and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for 'verification of 
service from the service department' pursuant to 38 C.F.R. 
§ 3.203(c)."  Id.  In this regard, the Federal Circuit noted 
that both 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
"explicitly require the consideration of all evidence 
submitted by the claimant."  Id., at 1382.  

The Board observes that the appellant's legal entitlement to 
VA death benefits depends on her husband's recognition as a 
Veteran.  As noted, she has submitted numerous documents 
supporting her contention that her late husband had active 
service in the USAFFE during World War II.  Given the Federal 
Circuit's holding in Capellan, and given that the appellant 
has submitted additional evidence concerning her late 
husband's alleged active service after initial service 
department certification in 1953 that he had no active 
service, the Board finds that remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the service department and 
seek service department verification of 
the claimed active service of the 
appellant's late husband, including his 
alleged guerilla service while in the U.S. 
Armed Forces in the Far East in World 
War II.  

Provide copies of the following documents 
to the service department: (1) 
"Application for Old Age Pension 
(Veteran)" dated in January 1991 from the 
Republic of the Philippines, Department of 
National Defense, Philippine Veterans 
Affairs Office; (2) "Application for Old 
Age Pension (Surviving Spouse)" dated in 
September 1997 from the Republic of the 
Philippines, Department of National 
Defense, Philippine Veterans Affairs 
Office; (3) the pension benefit check made 
out to the appellant's husband from the 
Department of National Defense, Philippine 
Veterans Affairs Office, for the month of 
October 1997; (4) "Affidavit for 
Philippine Army Personnel" dated in 
January 1946; and (5) "Certification" 
from the Armed Forces of the Philippines, 
Office of the Adjutant General.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

